Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clarence Buckner appeals the district court’s orders dismissing his civil complaint for lack of subject matter jurisdiction and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Buckner v. Walker, No. 8:10-cv-03416-DKC (D.Md. Feb. 7, 2011; March 31, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED